PER CURIAM.
Willie F. Jones petitions this court for a writ of mandamus, complaining that the Circuit Court for Madison County has unduly delayed ruling on a petition for writ of habeas corpus which has been pending there for over one year.
In response to an order to show cause, the Florida Parole Commission concedes that petitioner is entitled to the relief he seeks from this court. We agree. Bernard v. State, 734 So.2d 606 (Fla. 1st DCA 1999); Kramp v. Fagan, 568 So.2d 479 (Fla. 1st DCA 1990).
We grant the petition and issue the writ of mandamus. The circuit court shall rule on the petition for writ of habeas corpus within 30 days of the date of issuance of mandate in this cause.
PETITION GRANTED; WRIT ISSUED.
WEBSTER, DAVIS and VAN NORTWICK, JJ., concur.